OPINION — AG — *** RETIREMENT SYSTEM — CREDITABLE MILITARY SERVICE *** THE GOVERNING BOARDS OF RETIREMENT SYSTEMS WITHIN THIS STATE ARE 'NOT' REQUIRED TO INCLUDE THE YEARS OF CREDITABLE MILITARY SERVICE PROVIDED FOR IN LAWS 1981, CH. 288, AMENDING 72 Ohio St. 67.13 [72-67.13](A), IN DETERMINING THE NATURE AND AMOUNT OF BENEFITS TO WHICH A MEMBER OF THE SYSTEM IS ENTITLED, BECAUSE THAT PROVISION GRANTING MILITARY SERVICE CREDIT IS VOID AS VIOLATIVE OF ARTICLE V, SECTION 57, OKLAHOMA CONSTITUTION. (NO SPECIAL LAW WHEN A GENERAL ONE WILL DO, MILITARY, ARMED FORCES, TIME CREDIT) CITE: 72 Ohio St. 67.13 [72-67.13](A), ARTICLE V, SECTION 57 (WAR VETERANS, RETIREMENT BENEFITS) (JIMMY D. GIVENS) == SEE: 769 P.2d 1302 (1988), ALLEN V. STATE EX REL BOARD OF TRUSTEES OF THE OKLAHOMA UNIFORM RETIREMENT SYSTEM FOR JUSTICE AND JUDGES